Exhibit 10.1
 


WAIVER AND TENTH AMENDMENT TO CREDIT AGREEMENT
 
This Waiver and Tenth Amendment to Credit Agreement (this "Amendment") is dated
as of May 1, 2007, and is by and among General Electric Capital Corporation, a
Delaware corporation, individually as a Lender and as Agent and Security Trustee
for the Lenders, and Analysts International Corporation, a Minnesota corporation
("Borrower").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a certain Credit Agreement dated as of April 11, 2002, by
and among General Electric Capital Corporation, a Delaware corporation,
individually as a Lender and as Agent and Security Trustee for the Lenders, the
other Credit Parties signatory from time to time thereto, and Borrower (as
amended or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement), Agent and Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrower;
 
WHEREAS, Borrower has notified Agent and Lenders that Borrower has entered into
surety and/or performance bond reimbursement agreements or similar arrangements
involving the issuance of surety and/or performance bonds for the account of the
Credit Parties in a net amount outstanding as of the date hereof equal to
approximately $10,000,000 (the "Surety Bond Issuances"), which Surety Bond
Issuances constituted Defaults under Section 6.3 of the Credit Agreement
(although such Surety Bond Issuances are not Defaults under Section 6.7 of the
Credit Agreement) and separate Events of Default under Section 8.1(b) of the
Credit Agreement (collectively, the "Existing Events of Default");
 
WHEREAS, pursuant to Section 5 of that certain Waiver, Consent and Ninth
Amendment to Credit Agreement dated as of February 1, 2007, on or prior to May
1, 2007, Borrower is required to, and is required to cause each other Credit
Party to, at such Credit Party's expense, duly execute and deliver to Agent an
amendment and restatement to the Credit Agreement and such further instruments,
in each case in form and substance satisfactory to Agent, and do and cause to be
done such further acts, as the Agent may request to effect the addition of AISSS
and Medical Staffing as borrowers under the Credit Agreement (collectively, the
“Ninth Amendment Covenant”); and
 
WHEREAS, Borrower has requested that Agent and Requisite Lenders waive the
Existing Events of Default and the Ninth Amendment Covenant and amend the Credit
Agreement in certain respects, in each case as set forth below.

 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 

--------------------------------------------------------------------------------


1.  Waivers. In reliance upon the representations and warranties of Borrower set
forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 3 below, Agent and Requisite Lenders hereby waive the Existing
Events of Default and the requirements of the Ninth Amendment Covenant. Such
waivers are limited waivers and shall not be deemed to constitute a waiver of,
or consent to, any other future breach of the Credit Agreement.
 
2.  Amendments. In reliance upon the representations and warranties of Borrower
set forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 3 below, the Credit Agreement is hereby amended as follows:
 
(a)  Section 6.3(a) of the Credit Agreement is hereby amended by inserting a new
clause (vi) therein to read as follows:
 
(vi) Indebtedness not to exceed $10,000,000 in the aggregate at any time
outstanding incurred in connection with surety and/or performance bond
reimbursement agreements or similar arrangements entered into in the ordinary
course of business of the Credit Parties involving the issuance of surety and/or
performance bonds delivered for the account of any Credit Party,
 
(b)  Section 6.20 of the Credit Agreement is hereby amended and restated in its
entirety, as follows:
 
6.20  Credit Parties Other than Borrower.
 
None of the Credit Parties other than Borrower shall engage in any trade or
business, or own any assets (other than Stock of their Subsidiaries) or incur
any Indebtedness or Guaranteed Indebtedness (other than the Obligations),
provided that (a) Medical Staffing shall be permitted to engage in its relevant
business and own assets, (b) the Staffing Subsidiaries (other than Analysts
International Strategic Sourcing Services, LLC, a Minnesota limited liability
company) shall be permitted to employ personnel to be leased back to the
Borrower under those certain Employee Services Agreements by and between
Borrower and each Staffing Subsidiary (the "Employee Services Agreements"), (c)
Analysts International Strategic Sourcing Services, LLC, a Minnesota limited
liability company, shall be permitted to (i) employ personnel to be leased back
to the Borrower under the Employee Services Agreements, (ii) engage in the
managed services group business and (iii) own net assets in connection with the
managed services group business not to exceed $4,000,000 at any time
outstanding, and (d) the Staffing Subsidiaries shall be permitted to incur
Indebtedness otherwise permitted in this Agreement in connection with surety
and/or performance bond reimbursement agreements or similar arrangements
involving the issuance of surety and/or performance bonds delivered for the
account of such Staffing Subsidiary.
 
2

--------------------------------------------------------------------------------


(c)  Disclosure Schedule (3.17) of the Credit Agreement is hereby amended by
replacing the "Trust Agreement dated October 20, 1992, with Norwest Bank
Minneapolis, N.A." with the "Trust Under the Analysts International Corporation
Special Executive Retirement Plan dated as of February 15, 2007 between the
Borrower and Wachovia Bank".
 
3.  Conditions Precedent. The effectiveness of the waiver, consent and amendment
contemplated hereby is subject to the prior receipt by Agent of each of the
following documents and agreements, each in form and substance acceptable to
Agent in its sole discretion:
 
(a)  Agent shall have received a fully executed copy of this Amendment;
 
(b)  No Default or Event of Default (other than the Existing Events of Default)
shall have occurred and be continuing; and
 
(c)  All proceedings taken in connection with the transactions contemplated by
this Amendment and all agreements, documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
 
4.  Representations and Warranties. To induce Agent to enter into this
Amendment, the Borrower hereby represents and warrants to Agent that:
 
(a)  The execution, delivery and performance by each Credit Party of this
Amendment and each other agreement and document contemplated hereby are within
their corporate or limited liability company power, have been duly authorized by
all necessary corporate or limited liability company action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to any Credit
Party, the articles of incorporation, articles of organization, by-laws or
operating agreement of any Credit Party, any order, judgment or decree of any
court or governmental agency, or any agreement, instrument or document binding
upon any Credit Party or any of their respective properties;
 
(b)  Each of the Credit Agreement, the other Loan Documents, and each other
agreement and document contemplated hereby is the legal, valid and binding
obligation of the applicable Credit Party, enforceable against such Credit Party
in accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, fraudulent transfer or other
similar laws affecting creditors' rights generally or by principles governing
the availability of equitable remedies;
 
(c)  All of the statements contained in Section 2.2 of the Credit Agreement and
in Section 4 of the Security Agreement are true and correct on the date hereof;
 
(d)  Each Credit Party has performed all of its obligations under the Credit
Agreement and the Loan Documents to be performed by it on or before the date
hereof and as of the date hereof, each Credit Party is in compliance with all
applicable terms and provisions of the Credit Agreement and each of the Loan
Documents to be observed and performed by it and, except to the extent otherwise
waived by the provisions hereof, no Event of Default or other event which, upon
notice or lapse of time or both, would constitute an Event of Default, has
occurred.
 
3

--------------------------------------------------------------------------------


5.  Reaffirmation. Each of Medical Concepts Staffing, Inc., a Minnesota
corporation ("Medical Staffing"), Analysts International Management Services,
LLC, a Minnesota limited liability company ("AIMS"), Analysts International
Business Solution Services, LLC, a Minnesota limited liability company
("AIBSS"), Analysts International Business Resource Services, LLC, a Minnesota
limited liability company ("AIBRS") and Analysts International Strategic
Sourcing Services, LLC, a Minnesota limited liability company ("AISSS"; AIMS,
AIBSS, AIBRS and AISSS are collectively the "Staffing Subsidiaries" and each a
"Staffing Subsidiary") hereby consents to Borrower's execution and delivery of
this Amendment and agrees to be bound hereby. Medical Staffing hereby affirms
that nothing contained herein shall modify in any respect whatsoever its
obligations under the Loan Documents, including, without limitation, its
guaranty of the obligations of Borrower to Agent and Lenders pursuant to the
terms of that certain Guaranty, dated as of April 7, 2003 (the "MCS Guaranty"),
executed by Medical Staffing in favor of Agent and Lenders and reaffirms that
the MCS Guaranty is and shall continue to remain in full force and effect. Each
Staffing Subsidiary hereby affirms that nothing contained herein shall modify in
any respect whatsoever its obligations under the Loan Documents, including,
without limitation, its guaranty of the obligations of Borrower to Agent and
Lenders pursuant to the Guaranty, dated December 31, 2003, executed by such
Staffing Subsidiary in favor of Agent and Lenders and reaffirms that such
Guaranty is and shall continue to remain in full force and effect. Although
Medical Staffing and each Staffing Subsidiary has been informed of the matters
set forth herein and has acknowledged and agreed to same, such Person
understands that Agent and Lenders have no obligation to inform any such Person
of such matters in the future or to seek any such Person's acknowledgment or
agreement to future consents or waivers, and nothing herein shall create such a
duty.
 
6.  Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. Any such counterpart which may be
delivered by facsimile transmission or electronic portable document format
(i.e., "pdf") shall be deemed the equivalent of an originally signed counterpart
and shall be fully advisable in any enforcement proceeding regarding this
Amendment.
 
7.  Continued Effectiveness. Except as amended hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms.
 
8.  Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Agent in connection with the preparation, negotiation and closing of the
transactions contemplated hereby, including, without limitation, reasonable
attorneys' fees and expenses, shall be part of the Obligations.
 
4

--------------------------------------------------------------------------------


9.  Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 



 

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 



 
ANALYSTS INTERNATIONAL CORPORATION
         
By ___________________________________
 
Its ___________________________________



 

 
MEDICAL CONCEPTS STAFFING, INC.
         
By ___________________________________
 
Its  ___________________________________






 
ANALYSTS INTERNATIONAL MANAGEMENT
 
SERVICES, LLC
         
By ____________________________________
 
Its ____________________________________






 
ANALYSTS INTERNATIONAL BUSINESS
 
SOLUTION SERVICES, LLC
         
By ____________________________________
 
Its ____________________________________






 
ANALYSTS INTERNATIONAL BUSINESS
 
RESOURCE SERVICES, LLC
         
By ____________________________________
 
Its ____________________________________




6

--------------------------------------------------------------------------------








 
ANALYSTS INTERNATIONAL STRATEGIC
 
SOURCING SERVICES, LLC
         
By _____________________________________
 
Its  _____________________________________






 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
As Agent, Security Trustee and Lender
         
By _____________________________________
 
An Authorized Signatory

 
 
 
 
 
 

 
7